Title: To George Washington from Fielding Lewis, 2 March 1779
From: Lewis, Fielding
To: Washington, George


Dear Sir
March the 2d 1779

Inclosed you have An Act of this state for speedily recruiting the Virginia Regements on the Continental establishment by which it is enacted that the Governour do request the commander in chief of the american army to order into this state One General or field Officer to give such orders as he may see cause for collecting the Men as they are raised and marching them to the grand Army, as no officer has yet appeared I fear the Govourner has not made the request to you wch occasions my now sending the Act to you, the Men are inlisting very fast and was there officers here to receive them as they inlist, many Companys could be disiplined before they leave the state, the King of G. Britain by his speech seems desireous of continueing the warr with us which I now expect will be for some time, as we have it not in our power to make peace without the concurrance of France which will not happen before there disputes are setled and a general peace takes place, should you have any notice or reason to beleive that this will shortly happen I shall be obliged to you for the earlyest notice thereof for my govourment in the Mercantile way in which I may be engaged and other matters. Colo. Baylor is safely arrived in Virginia I had the pleasure of dining with him last sunday at Mr Page’s he seems to be of opinion that the Enemy will not be able to make any extrodinary effort this next summer, I hope France & Spain will find them sufficient imployment in Urope & the West indies to prevent any more Men being sent here. My Son George is now here he informs me that he intends to leave the service being of Opinion that he has not been promoted as he had a right, I never approved of Officers resigning that have entered into the service of there Country for trifling matters, concluding there must be weighty reasons for any deviation from the general rules laid down for the regulation of our Army, therefore I have told George to advise You of the matter before he takes any step of that sort, he informs me that he has wrote by Colo. Harrison. Colo. Steward & Colo. Ball are here I beleive on their way to Camp. I expect Majr Towles called on You in his way to New York his summons I beleive was very unexpected and his absence a great loss to his family & others who have business in his hands to manage, Colo. Baylor seems to be of Opinion that it will be difficult getting another parole, or exchanged for an officer of equal rank. Our Friends are all well the Old Lady keeps her health & I think my wife & Self have received benefitt from having had the small Pox she joins me in our Love to Mrs Washington & yourself. I am Dr Sr Your Affectionate Hume Servt
Fielding Lewis
